Citation Nr: 0610378	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-29 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral tibial 
stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



REMAND

The veteran served on active duty from January 1968 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.  

In a September 2003 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before the Board at 
the RO.  In a March 2004 VA Form 9, he again requested a 
hearing before the Board at the RO.

Accordingly the appeal is remanded for the following actions:

The RO should place the veteran's name on 
the docket for a hearing before the Board 
at the RO according to the date of his 
request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

